Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-8-2008

In Re: Ossie R. Trad
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3023




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Ossie R. Trad " (2008). 2008 Decisions. Paper 693.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/693


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-145                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                         No. 08-3023
                                         ___________

                             IN RE: OSSIE R. TRADER,
                                                   Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
       United States District Court for the Eastern District of Pennsylvania
                          (Related to Crim. No. 94-cr-00534-2)
                     ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    July 31, 2008

       Before:   SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges

                                (Filed     August 8, 2008 )
                                          _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM.

      Ossie Robert Trader, a federal prisoner, petitions this Court for a writ of

mandamus ordering the District Court to rule on his “Motion to Dismiss Indictment for

Violation of the Speedy Trial Act,” which he filed in March 1995.

      This is Trader’s fourth attempt to revive his Speedy Trial Act claims by petitioning

for a writ of mandamus. See, e.g., 226 Fed App’x 100; 161 Fed App’x 205. Once again,

we must reject his assertion that the motion has been pending since 1995. The District
Court docket sheet shows the motion was terminated due to Trader’s guilty plea. See also

Washington v. Sobina, 475 F.3d 162, 166 and n.5 (3d Cir. 2007) (per curiam) (speedy

trial rights are waived by an unconditional and voluntary guilty plea).1

       Because this is not a situation where the District Court has engaged in “undue

delay . . . tantamount to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74,

79 (3d Cir. 1996), we will deny the petition for a writ of mandamus.2




   1
   Any challenge to the guilty plea may not be brought in a petition for a writ
mandamus.
   2
     Trader has also filed a “Motion Pursuant to Rule 28(j) of the Federal Rules of
Appellate Procedure Citation of Supplemental Authorities,” which may be construed as a
motion to supplement the mandamus petition. We grant the motion to supplement, but
note that the arguments raised therein do not establish that he is eligible for mandamus
relief.

                                             2